Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 17, 2021 has been entered.

	Response to Amendment
Applicant's amendment filed on May 6, 2021 has been entered. Claims 1, 7 and 15 have been amended. Claims 4, 10 and 18 have been canceled. No claims have been added. Claims 1 - 3, 5 – 9, 11 – 17 and 19 – 20 are still pending in this application, with claims 1, 7 and 15 being independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5, 7, 8, 11, 13 – 16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US Patent Application Publication 2019/0347823), hereinafter referred as Yang; or in an alternative, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Jiang et al. (US Patent Application Publication 2019/0347388), hereinafter referred as Jiang.

Regarding claim 15, Yang discloses a computer system (Fig. 11) comprising one or more processors (Fig. 11, processing assembly, [0162]), one or more computer-readable memories (Fig. 11, memory, [0163]), and one or more computer-readable storage devices (Fig. 11, memory, [0163, 0168]), and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories ([0169]), the stored program instructions comprising: 
program instructions to present, as an input to a multi-camera apparatus ([0082 – 0086]; also [0037 – 0038], multi-sensors/cameras), a 2D rendering of a 3D object [0003], a fake face in the form of a physical face photo), the multi-camera apparatus operating an image classification model configured to classify a subject viewed via the multi-camera apparatus (Fig. 4A – 4C, [0140 – 0151], processing modules to detect/classify whether a living body is fake), and the multi-camera apparatus operating a depth classification model configured to distinguish between a depth characteristic of a 3D subject and a depth characteristic of a realistic 2D rendering of the 3D subject, using depth information provided by viewing the subject via the multi-camera apparatus ([0082 – 0092], using depth classification to distinguish whether it is a real face or a fake face), wherein the depth classification model comprises a neural network based model ([0041 – 0043, 0060 – 0061, 0103 - 0110], neural network), the depth classification model trained ([0150], training a depth learning model) using a first set of depth information and a second set of depth information, the first set of depth information provided by viewing a training set of 3D subjects via the multi-camera apparatus, the second set of depth information provided by viewing a set of realistic 2D renderings of the training set of 3D subjects via the multi-camera apparatus, the first set of depth information labelled as 3D training data and the second set of depth information labelled as Page 5 of 13Okun et: A. -- Applaion No. 16/444,574;Aiurney Docket: No. P2018053 8USOother-than-3D training data ([0145], first set data for a real face, the classification label is 0, second set data for face of a hack, the classification label is 1 (One of ordinary skill in the art knows that labeled data set is for training)); 
program instructions to collect, using the multi-camera apparatus, a first depth information corresponding to the input ([0082 – 0093], collecting key point depth information corresponding to the input image); 
[0140 – 0151], processing key point depth information to the depth classification model); and 
program instructions to reject, responsive to the depth classification model classifying the input as the 2D rendering of the 3D object, the 2D rendering as being the 3D object ([0090 – 0093], determining whether it is a fake face (the 2D rendering as being the 3D object). That means if it determines as a fake face (2D face photo), it will reject as being a real face (3D object)).  
In case where the Applicant still argues that Yang fails to explicitly disclose the depth classification model trained using a first set of depth information and a second set of depth information, the first set of depth information provided by viewing a training set of 3D subjects, the second set of depth information provided by viewing a set of realistic 2D renderings of the training set of 3D subjects, the first set of depth information labelled as 3D training data and the second set of depth information labelled as Page 5 of 13Okun et: A. -- Applaion No. 16/444,574;Aiurney Docket: No. P2018053 8USOother-than-3D training.
However, in a similar field of endeavor Jiang discloses a facial recognition system (abstract). In addition, Jiang discloses the system is trained using a first set of depth information and a second set of depth information, the first set of depth information provided by viewing a training set of 3D subjects, the second set of depth information provided by viewing a set of realistic 2D renderings of the training set of 3D subjects, the first set of depth information labelled as 3D training data and the second set of depth information labelled as Page 5 of 13Okun et: A. -- Applaion No. 16/444,574;Aiurney Docket: No. P2018053 8USOother-than-3D training ([0008, 0011, 0014, 0081, 0085, 0091], the training data comprising temporally related real and fake labeled face images). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang, and training depth classification model using a first set of depth information and a second set of depth information, the first set of depth information provided by viewing a training set of 3D subjects, the second set of depth information provided by viewing a set of realistic 2D renderings of the training set of 3D subjects, the first set of depth information labelled as 3D training data and the second set of depth information labelled as Page 5 of 13Okun et: A. -- Applaion No. 16/444,574;Aiurney Docket: No. P2018053 8USOother-than-3D training. The motivation for doing this is that the face can be recognized accurately so that the application of Yang can be extended.

Regarding claim 16 (depends on claim 15), Yang discloses the computer system further comprising: 
program instructions to present, as a second input to the multi-camera apparatus, the 3D object ([0082 – 0091], the multi-camera can collect real face); 
program instructions to collect, using the multi-camera apparatus, a second depth information corresponding to the second input ([0082 – 0093], collecting key point depth information corresponding to the input image); 
program instructions to provide the second depth information to the depth classification model ([0140 – 0151], processing key point depth information to the depth classification model); and 
[0090 – 0093], determining whether it is a real face (the 3D object). That means if it determines as a real face (3D object), it will accept as being a real face (3D object)).  

Regarding claim 19 (depends on claim 15), Yang discloses the computer system wherein the depth classification model comprises a convolutional neural network model ([0146], convolutional depth neural network).  

Regarding claims 1, 2 and 5, they are corresponding to claims 15, 16 and 19, respectively, thus, they are rejected for the same reason set forth for claims 15, 16 and 19.

Regarding claims 7, 8 and 11, they are corresponding to claims 15, 16 and 19, respectively, thus, they are rejected for the same reason set forth for claims 15, 16 and 19.

Regarding claim 13 (depends on claim 7), Yang discloses the computer usable program product wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system ([0169 – 0170], external computer, network).  

Regarding claim 14 (depends on claim 7), Yang discloses the computer usable program product wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system ([0169 – 0170], external computer, server, network).  

Claims 3, 6, 9, 12, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Jiang, and in further view of Barth et al. (US Patent Application Publication 2019/0034714), hereinafter referred as Barth.

Regarding claim 17 (depends on claim 16), Yang discloses the computer system further comprising: program instructions to generate, from a scene presented as the second input to the multi-camera apparatus, a depth map corresponding to the second input ([0086, 0139 – 0146]).
However, Yang in view of Jiang fails to explicitly disclose the instructions further generate a greyscale value of a pixel in the depth map corresponding to a distance from the multi-camera apparatus to a portion of the scene.  .  
However, in a similar field of endeavor Barth discloses a system for detecting a 3D object (abstract). In addition, Barth discloses the system generate a greyscale value of a pixel in the depth map ([0052 – 0054, 0063 – 0066, 0090 - 0097], intensity) [0052, 0063 – 0068, 0101]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang in view of Jiang, and generate a greyscale value of a pixel in the depth map corresponding to a distance from the multi-camera apparatus to a portion of the scene. The motivation for doing this is that the depth map can be visualized so that the application of Yang can be extended.

Regarding claim 20 (depends on claim 15), Yang in view of Jiang fails to explicitly disclose the computer system wherein the image classification model comprises a convolutional neural network model configured to classify the subject using a set of image classification training data, a training data in the set of image classification training data comprising an image and a classification corresponding to the image.
However, in a similar field of endeavor Barth discloses a system for detecting a 3D object (abstract). In addition, Barth discloses the system wherein the image classification model comprises a convolutional neural network model configured to classify the subject using a set of image classification training data ([0017, 0038, 0100, 0101, 0130, claim 1]), a training data in the set of image classification training data ([0056, 0068, 0101, 0130]) comprising an image and a classification corresponding to the image ([0098 – 0100, claim 1]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang in view of 

Regarding claims 3 and 6, they are corresponding to claims 17 and 20, respectively, thus, they are rejected for the same reason set forth for claims 17 and 20.

Regarding claims 9 and 12, they are corresponding to claims 17 and 20, respectively, thus, they are rejected for the same reason set forth for claims 17 and 20.

Response to Arguments
Applicant's arguments filed May 6, 2021 have been fully considered but they are not persuasive. 
The Applicant alleges: “

In the present case, each and every feature of claim 1 is not shown in the cited reference. In particular, regardless of what the reference allegedly teaches or suggests, the reference Yang is deficient in teaching or suggesting the amended features of claim 1 presented herein. Specifically Yang neither teaches nor suggests the expressly recited amended features of presenting, as an input to a multi-camera apparatus, a 2D rendering of a 3D object, the multi-camera apparatus operating an image classification model configured to classify a subject viewed via the multi-camera apparatus, and the multi-camera apparatus operating a depth classification model configured to distinguish between a depth characteristic of a 3D subject and a depth characteristic of a realistic 2D rendering of the 3D subject, using depth information provided by viewing the subject via the multi-camera apparatus, wherein the depth classification model 

Yang discloses detecting a living body by acquiring depth information of a target object sensed by a first sensor and a target image sensed by a second sensor, performing key point detection on the target image to obtain key point information of the target object, and obtaining a living body detection result of the target object based on the depth information of the target object and the key point information of the target object. Yang at Abs. In particular, in some embodiments 3D depth information, other near-infrared or RGB data, face key point information, and canthus and pupil features are fused to distinguish a real person and a hack by means of training of a depth learning model. Id. at para. 0150. In one embodiment, input of a depth neural network includes a face depth map, a face near-infrared map (or a two-dimensional face image of other forms), and face key point information, and the depth neural network generates a probability of being determined as a real person or a hack. Id. at para. 0145. 

Thus, although Yang discloses training a depth model, the reference provides no detail of the training data used in that training. Further, the depth model performs classifications using a face depth map, a face near-infrared map (or a two-dimensional face image of other forms), and face key point information, not by distinguishing between a depth characteristic of a 3D subject and a depth characteristic of a realistic 2D rendering of the 3D subject using depth information of the subject. Thus, without more, Yang cannot properly be interpreted as teaching or suggesting presenting, as an input to a multi-camera apparatus, a 2D rendering of a 3D object, the multi-camera apparatus operating an image classification model configured to classify a subject viewed via the multi-camera apparatus, and the multi-camera apparatus operating a depth classification model configured to distinguish between a depth characteristic of a 3D subject and a depth characteristic of a realistic 2D rendering of the 3D subject, using depth information provided by viewing the subject via the multi-camera apparatus, wherein the depth classification model comprises a neural network based model, the depth classification model trained using a first set of depth information and a second set of depth information, the first set of depth information provided by viewing a training set of 3D subjects via the multi-camera apparatus, the second set of depth information provided by viewing a set of realistic 2D renderings of the training set of 3D subjects via the multi-camera apparatus, the first set of depth information labelled as 3D training data and the second set of depth information labelled as other-than-3D training data, as now claimed.”
Examiner’s response:
	The Examiner respectfully disagrees.
Yang disclosed: 
presenting, as an input to a multi-camera apparatus ([0082 – 0086]; also [0037 – 0038], multi-sensors/cameras), a 2D rendering of a 3D object ([0003], a fake face in the form of a physical face photo), the multi-camera apparatus operating an image classification model configured to classify a subject viewed via the multi-camera apparatus (Fig. 4A – 4C, [0140 – 0151], processing modules to detect/classify whether a living body is fake), and the multi-camera apparatus operating a depth classification model configured to distinguish between a depth characteristic of a 3D subject and a depth characteristic of a realistic 2D rendering of the 3D subject, using depth information provided by viewing the subject via the multi-camera apparatus ([0082 – 0092], using depth classification to distinguish whether it is a real face or a fake face), wherein the depth classification model comprises a neural network based model ([0041 – 0043, 0060 – 0061, 0103 - 0110], neural network), the depth classification model trained ([0150], training a depth learning model) using a first set of depth information and a second set of depth information, the first set of depth information provided by viewing a training set of 3D subjects via the multi-camera apparatus, the second set of depth information provided by viewing a set of realistic 2D renderings of the training set of 3D subjects via the multi-camera apparatus, the first set of depth information labelled as 3D training data and the second set of depth information labelled as Page 5 of 13Okun et: A. -- Applaion No. 16/444,574;Aiurney Docket: No. P2018053 8USOother-[0145], first set data for a real face, the classification label is 0, second set data for face of a hack, the classification label is 1).

In particular, Yang disclosed training data used in training a depth model ([0145], first set data for a real face, the classification label is 0, second set data for face of a hack, the classification label is 1). One of ordinary skill in the art knows that labeled data set is for training.

In case where the Applicant still argues that Yang fails to explicitly disclose the depth classification model trained using a first set of depth information and a second set of depth information, the first set of depth information provided by viewing a training set of 3D subjects, the second set of depth information provided by viewing a set of realistic 2D renderings of the training set of 3D subjects, the first set of depth information labelled as 3D training data and the second set of depth information labelled as Page 5 of 13Okun et: A. -- Applaion No. 16/444,574;Aiurney Docket: No. P2018053 8USOother-than-3D training.
However, in a similar field of endeavor Jiang discloses a facial recognition system (abstract). In addition, Jiang discloses the system is trained using a first set of depth information and a second set of depth information, the first set of depth information provided by viewing a training set of 3D subjects, the second set of depth information provided by viewing a set of realistic 2D renderings of the training set of 3D subjects, the first set of depth information labelled as 3D training data and the second set of depth information labelled as Page 5 of 13Okun et: A. -- Applaion No. 16/444,574;Aiurney Docket: No. P2018053 8USOother-than-3D training ([0008, 0011, 0014, 0081, 0085, 0091], the training data comprising temporally related real and fake labeled face images). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang, and training depth classification model using a first set of depth information and a second set of depth information, the first set of depth information provided by viewing a training set of 3D subjects, the second set of depth information provided by viewing a set of realistic 2D renderings of the training set of 3D subjects, the first set of depth information labelled as 3D training data and the second set of depth information labelled as Page 5 of 13Okun et: A. -- Applaion No. 16/444,574;Aiurney Docket: No. P2018053 8USOother-than-3D training. The motivation for doing this is that the face can be recognized accurately so that the application of Yang can be extended.

Therefore, claim 1 is still read on by Yang, or in an alternative unpatentable over Yang in view of Jiang (similar as to claims 7 and 15).

Regarding to the rest of claims, the Applicant does not argue about the rest of claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.


/QIAN YANG/Primary Examiner, Art Unit 2668